Citation Nr: 1450771	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left ankle.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right ankle.

3.  Entitlement to an effective date prior to March 6, 2006 for the grant of service connection for degenerative arthritis of the ankles.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back condition, including as secondary to service-connected disability.

5.  Entitlement to service connection for a back condition, including as secondary to service-connected disability.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas. 

The RO reopened the Veteran's back claim in an March 2011 statement of the case.  Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The Board notes that an August 2012 rating decision granted the Veteran a total disability rating based on individual unemployability (TDIU).  

The issue of entitlement to service connection for a back condition, including as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the left ankle is manifested by no more than moderate limitation of motion.

2.  The Veteran's degenerative arthritis of the right ankle is manifested by no more than moderate limitation of motion.

3.  In a March 2011 rating decision, the RO determined that the Veteran was entitled to an earlier effective date of March 6, 2006 for the grant of service connection for her bilateral ankle disability based on a statement received from the Veteran on March 6, 2006 that requested that his claim for bilateral ankle condition be reopened.

4.  An unappealed February 2004 rating decision denied service connection for bilateral ankle disability and no evidence material to that claim was obtained within a year of that decision.

5.  Subsequent to the February 2004 final rating decision, the first communication from the Veteran requesting that his claim for service connection for bilateral ankle condition be reopened was received by VA on January 9, 2006.

6.  An unappealed November 2007 rating decision denied reopening of a claim for service connection for a back condition, to include as secondary to service-connected disability.
 
7.  Evidence received since the November 2007 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection a back condition, including as secondary to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the left ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the right ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for an earlier effective date of January 9, 2006, for the grant of service connection degenerative arthritis of the ankles are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

4.  New and material evidence has been received to reopen the claim of service connection for a back condition, including as secondary to service-connected disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Since the previously final claim of entitlement to service for a back disorder has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

With regard to the increased rating and earlier effective date claims, this appeal arises from the Veteran's disagreement with initial rating evaluations, and the initial effective date assigned, following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decisions, statement of the case, and supplemental statements of the case have already provided the claimant with the notice of law applicable to the specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

The Board notes that the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, Workman's Compensation records and other private medical records have been obtained.  The Veteran has been provided VA medical examinations.  He has provided testimony at a Travel Board hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims. 

With respect to the December 2012 Travel Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2012 hearing, the Acting Veterans Law Judge enumerated the issues on appeal.  Information was obtained regarding the history of the Veteran's disabilities, his current symptoms, and the effect the Veteran's disabilities have on his activities.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted or sought.  At the hearing the Veteran reported that he had received VA treatment for his back the prior summer.  A review of the Veteran's Virtual file reveals that these records were already of record and had been considered by the RO prior to the hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Ankle Claims

The Veteran has been granted service connection and a 10 percent rating for degenerative arthritis of each ankle and asserts that he is entitled to higher initial ratings for his ankle disabilities.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59. 

The Veteran's ankle disabilities are rated as 10 percent disabling under Diagnostic Code 5271.  Code 5271 provides for a 10 percent rating for ankle limited motion that is moderate and a 20 percent rating for ankle limited motion that is marked. 

The Board notes that the terms "moderate" and "marked" in the criteria are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6. 

With respect to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  Normal plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The current ratings contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The 10 percent ratings currently assigned also contemplate the functional equivalent of moderate limitation of motion of each ankle.  To warrant a higher rating the evidence must show the functional equivalent of marked ankle limitation of motion.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, Vet. App. 202. 

An August 2009 VA examination revealed the Veteran to have degenerative arthritis of both ankles.  The Veteran had 10 degrees of dorsiflexion, 20 degrees of plantar flexion, 20 degrees of inversion, and 5 degrees of eversion in each ankle.  There was pain on dorsiflexion and inversion.  There was no instability.  There was mild tenderness over the anterior portion of both ankles.  

An August 2010 VA examination revealed that the Veteran had slight swelling around the ankles.  The ligaments were tight in both ankles, without laxity to stress testing in all directions.  Range of motion testing of the ankles revealed dorsiflexion of 10 degrees, plantar flexion of 25 degrees, eversion of 5 degrees, and inversion of 20 degrees bilaterally, without pain.  He had a slow but normal gait.  

On VA examination in November 2010 the Veteran's ankles were tender, but not swollen.  They did not roll and were not unstable.  The Veteran reported that he used a walking cane to ambulate due to his ankles, knees, and feet.  (The Veteran has a 30 percent rating for pes planus of the feet, and 20 percent ratings for arthritis of each knee).  He stated that he limited his walking to a block with each ankle and that he could stand on each ankle for a limit of 15 minutes.  He reported that his ankles were painful but did not swell.  The right ankle had 10 degrees of dorsiflexion, 25 degrees of plantar flexion, 5 degrees of eversion, and 20 degrees of inversion.  Repetition resulted in pain but not weakness, fatigability, or loss of coordination.  The left ankle also had 10 degrees of dorsiflexion, 25 degrees of plantar flexion, 5 degrees of eversion, and 20 degrees of inversion, with pain but no weakness, fatigability, or loss of coordination with repetition.

The Veteran testified in December 2012 that his ankles symptoms had not changed since his last VA examination.  

Applying the facts in this case to the criteria set forth above, the Board finds that a rating in excess of 10 percent for the Veteran's ankle disabilities is not warranted.  The Board finds that the measurements reported by the three VA examinations described above show decreased range of motion in each ankle that is moderate in nature and not marked.  All three VA examination reports revealed that the Veteran had approximately half of the normal range of motion in each ankle.  Additionally, the November 2010 VA examiner stated that with repetitive use there was no further loss of function due to pain, fatigue, weakness, or incoordination.  Although some mild tenderness was shown on the August 2009 VA examination and some pain shown on the November 2010 VA examination, there is no indication that it results in marked limitation of motion.  

Despite the Veteran's complaints of ankle pain, the record does not reflect that the Veteran has marked limitation of motion of either ankle, even with consideration of DeLuca factors.  A rating in excess of 10 percent for limitation of either ankle is not warranted at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As the preponderance of the evidence is against the claims, there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Under 38 C.F.R § 3.321(b)(1) (2014), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  In this case, the Schedule is not inadequate.  The Schedule does provide for a higher rating for the service-connected ankle disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for a higher rating have not been shown. 

III.  Earlier Effective Date Claim

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

When new and material evidence is received during the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  See 38 C.F.R. § 3.400(q)(1).  If new and material evidence is received after a final disallowance, the effective date of an award of disability compensation based on new and material evidence shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).

The September 2009 rating decision on appeal granted the Veteran service connection for degenerative arthritis of the left and right ankles effective from July 21, 2009.  The Veteran appealed the July 21, 2009 effective date assigned.  In a March 2011 rating decision the RO granted the Veteran an earlier effective date of March 6, 2006 for the grant of service connection for the Veteran's ankle disabilities.  

In short, the RO found that rating decisions denying the Veteran's ankle claims subsequent to a March 6, 2006 claim to reopen were not final.  The RO then determined that the Veteran's first claim to reopen subsequent to a final February 2004 rating decision was received on March 6, 2006.  Hence the RO's award of a March 6, 2006 effective date for the grant of service connection for arthritis of the bilateral ankles.  The Board has reviewed the evidence and accepts the RO's determination that the Veteran continuously prosecuted his ankle claims subsequent to March 6, 2006, and that the subsequent rating decisions denying the ankle claims were not final.  However, the Board also finds that the Veteran is entitled to an earlier effective date of January 9, 2006.

The February 2004 RO decision denied the Veteran's claim for service connection for bilateral ankle disability.  The Veteran did not submit a notice of disagreement or new and material evidence regarding the ankles within a year of the February 2004 RO decision and it became final.  

The Board has carefully reviewed the evidence subsequent to the February 2004 rating decision and finds that the first communication from the Veteran that can be interpreted as a request to reopen the ankle claims was received on January 9, 2006.  On that date VA received a statement from the Veteran in which he stated that he had filed a claim for an ankle condition in 2003 and that he desired to reopen this claim.  Consequently, the Board finds that the Veteran is entitled to an earlier effective date of January 9, 2006 for the grant of service connection for his bilateral ankle degenerative arthritis.  If new and material evidence is received after a final disallowance, the effective date of an award of disability compensation based on new and material evidence shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case the receipt of claim on January 9, 2006 is later than the date entitlement arose.  Accordingly, an earlier effective date of January 9, 2006, but no earlier, is warranted.  See 38 C.F.R. § 3.400(q)(2).

IV.  New and Material Evidence

The Veteran maintains that he developed a chronic low back disorder during service and that he has had a low back disorder ever since.  He asserts that post service injuries aggravated his in-service back disability.  He further asserts that his current back disorder is aggravated by his service-connected knee and ankle disabilities.  

The Veteran's initial claim for service connection for a back disorder was denied by the RO in March 1988.  The Veteran did not file a notice of disagreement and that decision became final.  The Veteran subsequently sought to reopen his claim several times.  A November 2007 rating decision again denied the Veteran's request to reopen his claim, noting that there was no new and material evidence indicating that the Veteran's back disability was related to service or a service-connected disability.  The Veteran was notified of the denial and of his appellate rights by way of a notice dated in November 2007.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of notice of the November 2007 denial and that decision became final.  The Veteran submitted his current request to reopen his claim for service connection for a back disorder in July 2009.  

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2014).  Absent appeal, a decision by the agency of original jurisdiction is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record prior to the November 2007 final rating decision included service treatment records, VA treatment records and private medical records.  Some of these records note that the Veteran reported having injured his back in service.  However, none of the evidence prior to the November 2007 rating decision contained a medical opinion relating the Veteran's current back disability to his military service.    

The evidence submitted since the November 2007 decision includes an April 2009 private physician statement regarding the Veteran's back.  The private physician noted that the Veteran has cervical and lumbar spinal disability and opined that the Veteran's back disability was due to his military service.  At the time of the November 2007 rating decision there were no medical opinions linking the Veteran's current back disability to his service.  Accordingly, the newly submitted private medical opinion is material to the Veteran's claim.  Because new and material evidence has been received, the claim for service connection for a back disorder is reopened.


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left ankle is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right ankle is denied.

An earlier effective date of January 9, 2006 for the grant of service connection for degenerative arthritis of the ankles is granted, subject to the regulations governing the award of monetary benefits.

New and material evidence having been submitted, the claim for service connection for a back condition, including as secondary to service-connected disability, is reopened.


REMAND

At a November 2000 Travel Board hearing the Veteran testified that he received treatment for his back from Dr. Gellett, Dr. Valentine and Dr. Lambert.  A review of the claims file reveals that there are no records from these doctors and that no attempt was made to obtain their records of treatment of the Veteran.  An attempt should be made to obtain these records.  See 38 C.F.R. § 3.159(c).  (The Veteran also testified that he received treatment for his back from a Dr. Collins.  Copies of Veteran's low back treatment by Dr. Collins are contained in the claims file.)  

The Veteran submitted an April 2009 letter from a private orthopedic surgeon.  The surgeon provided a review of the Veteran's spinal treatment.  He opined that the Veteran had lumbar and cervical spinal disability that was caused by service.  

The claims file contains a November 2010 VA examination report.  The VA examiner discussed the Veteran's military service and opined that the Veteran's cervical degenerative disc disease (DDD) and thoracolumbar (DDD) were unrelated to the Veteran's military service.  However, the Board notes that the VA examiner did not indicate he had any knowledge that the service treatment records (STRs) contain a July 1978 Report of Medical History (RMH) in which the Veteran reported recurrent back pain and reported low back pain after heavy lifting.  A new VA medical opinion that considers the July 1978 RMH and the Veteran's reports of continued back pain ever since service should be obtained.  38 C.F.R. § 3.159(c)(4).  

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide the necessary authorizations so that copies of his treatment records relating to his treatment for a back disorder may be obtained from Dr. Gellett, Dr. Robert Valentine, Dr. Carol Sims-Lambert, and from any other non-VA medical providers whose records have not already been obtained.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain copies of the Veteran's VA medical records dated from August 2012 to present.  All efforts to obtain additional evidence must be documented in the claims folder. 

3.  After the above evidence is obtained, to the extent possible, schedule the Veteran for an examination to address the etiology of his claimed back disability.  The claims file should be made available to the examiner for review before the examination and the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed back disability is related to the Veteran's service.  The opinion must show consideration of the Veteran's report of back pain with heavy lifting and his report of recurrent back pain during service (July 1978 Report of Medical History) and show consideration of the Veteran's report of continued back pain ever since service.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed back disability is due to, or caused by, the Veteran's service-connected knee or ankle disabilities. 

The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed back disability is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected knee or ankle disabilities. 

If the examiner determines that a back disability is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected back disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner must provide a complete rational for all opinions provided.

5.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case (SSOC) and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


